ON MOTION FOR REHEARING AND/OR TRANSFER TO THE SUPREME COURT
The State has filed a motion for rehearing or to transfer to the Supreme Court. In its motion the State concedes the opinion has correctly held that contact between the witness and a juror after submission of the case to the jury requires reversal under Dodson. However, the State asserts that this court “has made a grievous and palpable error with respect to the facts .... ” The State now contends that the contact between the witness and the juror did not take place after the jury had been instructed and was leaving to deliberate, but, in fact, took place at some time prior to the case being submitted to the jury. This contention is based upon some discrepancies in the testimony of the lawyer who testified and placed the time of the contact as being when the jury left the courtroom to begin their deliberation.
At the time this case was briefed in late 1979, Rule 28.18 provided that the Rules of Civil Procedure governing practice and procedure in the Supreme Court and Courts of Appeal in civil cases would govern the practice and procedure in criminal cases with respect to briefs. Rule 84.04(f), governing briefs in civil cases, provided that the respondent’s brief may adopt the statement of facts of the appellant, or, if not satisfied therewith, the respondent could correct any errors.
The appellant’s brief in the statement of facts stated: “Detective Wiersma, a witness and officer of the Court, was seen visiting with a juror just after the case had been submitted for deliberation as the jurors were retiring to the jury room.” The State's brief did not correct this statement of fact nor did it contain any contradiction of that statement of fact in the argument portion. In fact, the State’s position in its brief was that the contact was immaterial because there was no showing the case on trial was discussed. The State argued that absent any discussion of the case, the granting of a new trial by the trial court was a matter of discretion and no abuse of that discretion was demonstrated.
The State principally relied on State v. Eaton, 504 S.W.2d 12 (Mo.1973). In Eaton the contact took place after the jury had been selected but before they were sworn, p. 21. Eaton held the court had discretion in determining whether a mistrial should be declared under the facts shown.
As the State now concedes, the rule in Dodson requires a reversal when the contact is shown to have occurred after the case has been submitted to the jury without regard to the content of any conversation.
The State’s motion states that a question as to the time of the contact was raised in oral argument. This court has reviewed the record of the oral argument and finds that the attorney general prefaced a statement concerning a discrepancy in the testimony of the lawyer as to the time of contact with the statement: “It doesn’t make a great deal of difference as to the timing.” In fact, the attorney general prefaced and ended his reference to the discrepancy with that comment. Nowhere in the argument did the attorney general dispute the statement of fact contained in the appellant’s brief. The attorney general summed up his argument on that point by stating the State’s position was that it relied on Eaton and the court had discretion in this case as to whether or not it should grant a new trial based upon the content of the conversation.
Burkhart relied on the rule in Dodson in the trial court. In his brief here he laid the foundation for his argument that Dodson required a reversal with his statement of facts that the contact took place after submission. This statement was based on the testimony of the lawyer who witnessed the juror talking with the witness and her testimony that it was after submission. The State’s brief distinguished Dodson solely on *570the ground that this case did not show the same quality of contact, but made no attempt to distinguish the rule announced there and applied in this opinion.
The State, now that it concedes that Dodson mandates a reversal for a contact between a juror and a third person after a case is submitted to the jury, attempts for the first time to question the statement of fact in appellant’s brief as to the time of the contact. In Clooney v. Wells, 252 S.W. 72, 73-4[l] (Mo.1923) the failure of the respondent’s brief to controvert the negligence of the defendant in its brief was discussed. The court stated: “What defendant refuses to discuss, upon such vital issue, we may take as a conceded fact.” The court held that this constituted a concession of the defendant’s negligence as to the rate of speed stating, “the only matter relied upon in the brief is the contributory negligence of plaintiff. The conduct of the case here is a concession of defendant’s negligence, as to the rate of speed.”
In Pope v. Terminal R. Ass’n, 254 S.W. 43, 44-5 (Mo.1923) the court discussed the rule in effect at that time, which is the same as Rule 84.04(f), which allowed the respondent to adopt the statement of facts of the appellant, or, if not satisfied, to make a concise statement to correct any errors. The court stated at p. 45: “Under this rule, where, as here, the respondent makes no statement at all, and makes no corrections in appellant’s statement, or in any way indicates his or her dissatisfaction as to appellant’s statement, this court, in view of the rule, can take appellant’s statement as and for the facts of the case. Counsel are presumed to know the facts of their case, and the rules of the court in relation thereto.” The same rule appears in 5 C.J.S. Appeal and Error, § 1344, p. 391.
In this case this court was entitled to accept as a matter of fact the unchallenged statement in Burkhart’s brief that the contact between the witness and the juror took place after the case had been submitted to the jury and after it had left the courtroom to begin deliberations. The State has not contradicted that statement until its motion for rehearing. The cavalier treatment given to the timing of the contact in oral argument did not indicate that the State was disputing the statement of fact in the appellant’s brief. This was further shown by the fact the State in oral argument rested its defense on this point entirely on State v. Eaton. By failing to contradict the statement of fact in the appellant’s brief in either its brief or oral argument, under the rule in Pope and Clooney this court was fully justified in concluding the contact took place after submission and to decide the case on that basis. It is now too late for the State to challenge the statement of fact which proved to be of pivotal importance.
Without retreating from the reliance expressed herein on Pope and Clooney, it should be pointed out the statement of fact as to the time of contact is fully supported in the record. While the attorney made some equivocal statements on cross-examination she positively stated the time to be as the jury left the courtroom to begin deliberations. The State ignores this testimony and concentrates only on the cross-examination. Further, in its motion the State cites transcript references which indicate in argument before the trial court Burkhart’s attorney stated the contact occurred after submission. The assistant prosecutor responded without denying the time of contact. The record does not show any denial by the assistant prosecutor all through the argument and the taking of evidence on the issue, even though he admittedly broke up the conversation. He did not testify although he cross-examined the attorney who testified as to the time. This discussion of the record simply demonstrates that the statement of facts made by Burkhart was fully supported and was not plucked out of thin air.
The State does not raise any other ground for rehearing or transfer. The motion for rehearing is overruled and the motion to transfer to the Supreme Court is denied.